DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been newly amended since the mailing of the last non-final dated 3/14/22.  Claim 26 has also been canceled.

Response to Arguments
	The remarks on pages 5-6 argue the following:
Specifically, the Office alleges that Yoshikawa “discloses a catalyst having a zeolite that is subject to ion-exchange with ceria and palladium” and “teaches that the amount of cerium in the catalyst is from 0.1 to 3 wt%” and “Pd (pg. 6, line 22) is in the catalyst from 0.1 to 3 wt% (pg. 6, lines 7-8)” and that as Pt is an optional metal, “no further catalytically active metals” is taught. /d. at page 4. The Office also alleges that Gilbert shows that an SCR catalyst can be placed either as a zoned catalyst or combined as layers and it would have been obvious to include other NOx catalysts, such as an SCR catalyst, on top of another as layers on a substrate for use with the catalyst taught by Yoshikawa. /d. at page 6.

Applicant respectfully disagrees. However, without acquiescing to the Office’s statements and conclusions and solely to advance prosecution of the present application, Applicant amends claim 1 to recite a catalyst comprising “containing palladium and jon- exchanged, but not deposited with, ceria.” Support for this amendment can be found in the as- filed specification, for example, at Example 1, describing invention powder sample 3.

	The claims have been amended and therefore newly treated.
Next, page 6 of the remarks argues the following:
Further, Applicant’s specification explains that ‘[t]he disclosed catalyst compositions, described as comprising molecular sieves "containing" ceria, are thus understood to comprise the ceria in the ion exchange sites and/or on the surface of the molecular sieves.” As-filed specification at page 13, lines 6-9. Hence, Applicant has Section 112 support for the negative limitation. M.P.E.P. § 2173.05(4) (If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”). Yoshikawa, on the other hand, requires both an ion exchange with cerium and a deposition of cerium oxide. See Yoshikawa at Abstract, page 2, lines 24-25, page 2, line 32-page 3, line 1, and claim 1.

	The remarks are respectfully contended.  Page 13, lines 6-9 states that ceria in the molecular sieve can be either ion-exchanged or deposited on the surface of the sieve or both, but this section of the specifically does not support the negative limitation.

	The remarks on page 6 argues the following:
Applicant also amends claim 15, directed to a catalytic article, to specify “wherein the catalytic coating further comprises a top-coating layer over the bottom coating layer and comprising a platinum group metal on a refractory metal oxide.” Support for this amendment can be found in the as-filed specification, for example, at page 4, lines 31-32, describing Embodiment 20 and the Inventive Coating 1 of Example 2. While Gilbert teaches a multiple coating composition where SCR, DOC, and ammonia slip catalysts may be a top coat, Gilbert does not teach that such components combine a platinum group metal on a refractory metal oxide. Accordingly, Applicant respectfully requests withdrawal of the rejection. Il.

	This amendment is acknowledged and supported by the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 15, 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 2, “ion-exchanged, but not deposited with, ceria” is a negative limitation not supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 6, 7, 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (CA 2464567).
	Yoshikawa discloses a catalyst having a zeolite that is subject to ion-exchange with ceria and palladium (abstract).  The addition of another metal, such as Pt is optional (abstract) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some embodiments the catalyst can comprise just zeolite, ceria and palladium.
	As to the zeolite pore size, Yoshikawa teaches that a number of different zeolites can be used, one of them is chabazite (see claim 6).  Chabazites are small pores zeolites.
	As to the amounts, Yoshikawa teaches that the amount of cerium in the catalyst is from 0.1 to 3 wt% (claim 5).  As to the amount of Pd, the reference teaches that the Platinum-based metal, which can be just Pd (pg. 6, line 22) is in the catalyst from 0.1 to 3wt % (pg. 6, lines 7-8).  
	As to the newly added negative limitation, where ceria is added only by ion-exchange and not by deposition, Yoshikawa teaches adding ceria to the zeolite by stirring a suspension of each under heat (see example 1 on pg. 9, lines 30-32 to pg. 10, lines 1-4).  This can be considered an ion-exchanging step.  The ceria-modified zeolite is then further modified with a Pt using a similar process (see example 1 on pg. 10).  This can be considered an ion-exchange step as well.  After this, the catalyst is dried (see example 1 on pg. 10) and there is no added ceria-coating step.

	As to Claim 2, Yoshikawa teaches that the zeolite can include: ZSM-5, mordenite, beta, FAU X and Y, OFF, Ferrierite, ERI, CHA and mixtures thereof (Claim 6).  CHA is a small pore-type sieve.  ZSM-5 has a medium pore size.  Therefore, since Yoshikawa teaches mixing more than one zeolite together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that mixing a CHA and Mordenite sieves meets the feature of Claims 1 and 2 which use both a small pore sieve and a medium pore size.

	As to Claims 4, 5 and 6, Yoshikawa teaches that the small pore sieve is CHA (claim 6).

	As to Claims 7 and 8, Yoshikawa teaches that their medium pore sieve can be ferrite, which is FER (see Claim 6).  

	As to Claim 23, Yoshikawa teaches treatment of exhaust from a diesel engine (pg. 3, line 5), which is a type of an internal combustion engine.  The catalyst described above is used to treat exhaust from this engine and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this can be considered “in fluid communication with” the each other.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 1 above, and further in view of Fedeyko (US Pub.: 2015/0078989).
Fedeyko describes a NOx catalyst (abstract) that is made-up of a zeolite, such as a chabazite zeolite (para. 12).  The CHA sieve may have a mol ratio of SiO2/Al2O3 is 10 to 25 (para. 31).  Fedeyko explains that this ratio is meant to represent, as closely as possible, the ratio in the rigid atomic framework of the zeolite crystal and to exclude silicon or aluminum in the binder or, in cationic or other form, within the channels (para. 31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chabazite with a SiO2/Al2O3 ratio of 10-25 in the NOx catalyst, as taught by Fedeyko for use with the NOx catalyst of Yoshikawa because this ratio is known to be effective for use in the reduction of NOx from exhaust streams. 
Claims 15, 20, 21, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and further in view of Nakamura (JP 2004/321894).
The rejection of Claim 1 under Yoshikawa is repeated here.
	Yoshikawa teaches that the NOx catalyst is a coating on a carrier support (pg. 7, lines 22-25). This can be considered a coating applied directly onto a substrate.
	The reference does not disclose more than one coating layer and some of those layers being on-top of the layer claimed.
	Nakamura describes an exhaust gas purification catalyst (Novelty) with an inner layer (I) that contains a zeolite material modified with Pd and Ceria (Novelty).  On top of that catalyst is another layer, layer II (Description).  That second layer may be made-up of Rh, Pt and/or Pd and alumina (Description). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include another layer on top of a Pd and Ceria and zeolite-containing layer, that layering being made-up of Rh, Pt and/or Pd and alumina, as taught by Nakamura for use with the catalyst layer of Yoshikawa because this composition is known to effectively treat exhaust gas pollutants.

	As to Claim 20, Yoshikawa teaches that the substrate can be a honeycomb carrier, such as a plugged honeycomb carrier or a monolithic honeycomb carrier (pg. 7, lines 22-27).  A plugged honeycomb carrier is a type of flow-through monolith.

As to Claim 21, Yoshikawa teaches that the catalyst is coated on a carrier (Claim 9 of the reference).

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Nakamura as applied to claim 15 above, and further in view of Chandler (US Pub.: 2017/0087513).
	Chandler teaches that the SCR catalyst may be present in the system in an amount of 0.5 to 2.0 g/inch3 (para. 51).  Chandler explains that the amount of the SCR present in the catalyst article can depend on the type of SCR catalyst in the article (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the SCR of Yoshikawa and Nakamura in an amount of 0.5 to 2.0 g/inch3, as taught by Chandler because this concentration of SCR catalysts is known to be effective for use in treating NOx gases in an exhaust gas stream.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Nakamura as applied to claim 15 above, and further in view of Sobolevskiy (US Pub.: 2013/0205743).
Sobolevskiy describes a SCR catalyst used to control NOx gases in an exhaust (title).  The reference explains that their SCR may have an additional 5g/ft3 and 5g/ft3 Pt (para. 27) in addition to other inorganic oxides (para. 27). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pt in an amount of 10 g/ft3 of platinum group metals in the SCR, as taught by Sobolevskiy for use with the SCR of Yoshikawa and Nakamura because this amount of platinum metals is known to be effective for use in an SCR catalyst in reducing NOx.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 23 above, and further in view of Li (US Pub.: 2015/0308316).
Yoshikawa teaches treating the exhaust gas with a reductant (pg. 14, lines 3-4) but does not describe use of a reductant injector.
Li describes a NOx treatment system (para. 8) and explains that conventionally, reductants such as urea are injected into the gas stream in combination with an SCR to reduce NOx gases (para. 8).  As a result, Li teaches that the reductant is fed using an injector (para. 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a urea injector, as taught by Li for use with the system of Yoshikawa because Li explains that these are conventionally used to feed reductants used in combination with SCR catalysts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 22, 2022